El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
The American Trading Company adquirió el pagaré hipotecario No. 3 de una serie concurrente de pagarés garantiza-dos por una sola hipoteca. Los pagarés anteriores fueron pagados en su oportunidad y al vencer y no ser pagado el pagaré No. 3, The American Trading Company utilizó el procedimiento sumario de la Ley Hipotecaria para cobrarlo y en el acto de la subasta, en virtud de que no comparecieron lieitadores, se le adjudicaron a dicha compañía todos los bienes gravados con la mencionada hipoteca, cuya adjudica-*999ción se hizo por la cantidad de $4,830, en pago parcial de su crédito. Estos hechos constan de una manera más detallada en la opinión emitida en el caso No. 840 The American Trading Company v. Monserrat, (pág. 979).
Cuando The American Trading Company comenzó el procedimiento sumario hipotecario para el cobro de su pagaré No. 3, estaban sin pagar otros pagarés 'garantizados por la misma hipoteca, ninguno de los cuales había vencido. Estos pagarés han sido causa de muchos pleitos, a saber: The American Trading Company v. Sepúlveda, Juez de Distrito, 18 D. P. R., 356; The American Trading Company v. Sepúlveda, Juez de Distrito, 18 D. P. R., 860; Quevedo v. The American Trading Company et al., 15 D. P. R., 459; The American Trading Company v. Monserrat, 18 D. P. R., 273; Quevedo v. The American Trading Company et al., 18 D. P. R., 955; The American Trading Company v. Quevedo, 18 D. P. R., 519, siendo casi todos procedimientos extraordinarios indebida-mente comenzados y no presentándose en ninguno de ellos la oportunidad clara de resolver la naturaleza esencial de la hipoteca envuelta.
El causante de la parte apelante en este caso era el dueño del pagaré No. 9 y antes de que venciera este pagaré entabló en la Corte de Distrito de Mayagüez un pleito radicado bajo el No. 1767, contra The American Trading Company, para sujetar a esta compañía al pago en su día del importe del citado pagaré No. 9, por la razón de que The American Trading Company había, en virtud de la adjudicación que hemos mencionado, adquirido el dominio de las fincas que quedaban gravadas con la hipoteca a que hemos hecho referencia. El citado caso No. 1767 de la Corte de Distrito de Mayagüez fué resuelto en dicha corte por medio de senten-cia contra la parte demandante, la cual fué confirmada por este tribunal en grado de apelación, por defectos en la trans-cripción de autos.
Después del vencimiento del pagaré No. 9, Inocencia QueVedo Castellano, o sea la apelante en este caso, alegando *1000ser dueña de diclio pagaré, entabló procedimiento sumario en la Corte de Distrito de Mayagüez bajo el No. 3238, contra The American Trading Company. Durante la pendencia de este procedimiento sumario se inició también el presente pleito bajo el No. 3490 en la misma Corte de Distrito de Mayagüez, por The American Trading Company contra Inocencia Quevedo Castellano.
El objeto de la demanda presentada en la corte inferior en este pleito No. 3490 es anular el procedimiento sumario hipotecario, alegando la demandante como fundamento para ello la nulidad de uno de los endosos del pagaré No. 9, alegando asimismo, que dicho pagaré No. 9 por razón de los pro-recimientos 'basados en el pagaré No. 3 había quedado con-vertido en una obligación de carácter personal y que The American Trading Company adquirió los bienes libre de los créditos de la parte apelante. Uno de los pronunciamientos que se pedían en la demanda era el de que se declarara can-celada en el registro de la propiedad la hipoteca que garan-tizaba los pagarés ya descritos, pidiéndose también la nuli-dad del procedimiento hipotecario seguido bajo el número 3238. En 25 de noviembre de 1912-la corte dictó sentencia concediendo sustancialmente todas las peticiones de la de-manda.
Ya hemos visto en el caso No. 840 de The American Trading Company v. Monserrat, resuelto en el día de hoy, que The American Trading Company no tenía derecho a solicitar la cancelación de la hipoteca, porque al obtener la adjudicación de los.bienes en litigio no se había ajustado a la ley, y no había tenido en cuenta los derechos recíprocos de los dueños de los otros pagarés que aun tienen créditos hipotecarios pen-dientes.
Sin embargo, Inocencia Quevedo Castellano por el hecho de iniciar el procedimiento sumario hipotecario equivocó la acción que debía de ejercitar. Ella tenía una acción contra The American Trading Company para que se le entregara la parte proporcional que le tocaba del producto de la venta *1001en pública subasta. Véase el caso No. 840 The American Trading Company v. Monserrat, resuelto en el día de hoy y el de Lovell v. Cragin, 136 U. S., 130.
Nos inclinamos a creer qne Inocencia Qnevedo Caste-llano no estaba impedida de ejercitar sn cansa de acción por el fnndamento de cosa juzgada, pero de cualquier manera qne fnera, esta cnestión carece de importancia pnes ninguna de las acciones qne se ban entablado por ella fundadas- en el pagaré No. 9 eran procedentes, pnes la causa de acción del verdadero dueño de ese pagaré era completamente dis-tinta de las ejercitadas.
Por tanto la sentencia apelada debe ser revocada en cnanto ordena la cancelación de la hipoteca en el registro y confir-mada en cnanto decreta la nulidad del procedimiento suma-rio hipotecario iniciado por Inocencia Quevedo Castellano contra The American Trading Company bajo el No. 3238.

Revocada la sentencia en cuanto ordena la can-celación de la hipoteca en el registro y con-firmada en cuanto anula el procedimiento sumario hipotecario.

■ Jueces concurrentes :vSres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.